Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's election without traverse of Group I (methods of assessing risk/diagnosing) in the reply filed on 25 August 2021 remains in effect. Claims 14, 31, 32 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1-2, 7-9, 22, 28, 33-34, and 55 are under examination.

Withdrawn Rejections
The double patenting rejection is withdrawn; the reference application has been abandoned.

Claim Objections
Claim 55 is objected to because of the following informalities: The claim recites amino acid sequences which require a SEQ ID NO, yet are not accompanied by said SEQ ID NO. For example, DNEAXEMPSEEGXQD contains at least four specific, unbranched, non-D-amino acids and so must be accompanied by a proper sequence identifier. See 37 C.F.R.§1.821-1.825 for the requirements and more information.
  Appropriate correction is required.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-9, 22, 28, 33-34, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed invention is directed to a judicial exception (1.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection has been modified solely to add claim 55, necessitated by the amendments.
Based upon an analysis with respect to the claim as a whole, claim(s) 1-2, 7-9, 22, 28, 33-34, and 55 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The unpatentability of laws of nature/natural phenomenon was confirmed by the U.S.
Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).
The method of the instant claims relies on observing a law of nature, as disclosed on pages 3-7, 41, 42, 96-99, 101 & 117-118 of the specification, in which activation of leukocytes is a natural phenomenon, which includes activation during any α-synucleinopathy disease state, such as Parkinson’s disease, Lewy body dementia and Alzheimer’s disease. In other words, the discovery of a naturally-occurring correlation between a-synuclein, its natural epitopes and leukocyte activation is merely observing a law of nature of subjects at risk of developing PD, LBD or AD. The specification then describes use of general, routine and conventional techniques well known in the art for “assessing... risk... or for diagnosing or confirming...”, “assessing... leukocyte... activat[ion], and “determining...”; as well as the mental steps of “assessing...”, “identifying the subject as at risk...” or ’not at risk...”, “identifying...”, “diagnosing or confirming...”, “directing...”, and “concluding...”.
Accordingly, the current claims simply rely on the recognition of a natural relationship between in vivo activation of leukocytes by naturally-occurring α-synuclein epitopes and the likelihood of developing PD, LBD or AD, which are natural phenomena/ processes/ disease states.
In Mayo Collaborative Services it was held that: "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it.”
The claims recite nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it." As set forth in the decision, "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”
Consistent with the October 2019 Patent Eligibility Guidance Update:
a) the current invention remains directed to a method observing a natural law/natural phenomenon wherein naturally-occurring epitopes to α-synuclein are “obtained from a human subject’, and where “assessing”/observing/ “determining” “whether leukocytes have increase[d] activation” after binding these naturally obtained a-synuclein epitopes, etc. adds nothing beyond what happens naturally, no matter what was known in the art beforehand or what Applicants mentally want to be observed; thereby, not currently overcoming Prong One (Step 2A- Prong One) of the October 2019 Patent Eligibility Guidance Update.

b) the current claims further fail to recite a practical application of additional elements that integrate the judicial exception into a practical application, and in contrast continue to recite abstract mental steps, such as “assessing”, “diagnosing”, “confirming”, “determining”, and then “diagnosing” after “determining”, etc. some putative, yet undefined “increased activation” step (Step 2A- Prong Two), all of which still amount to just observing what naturally occurs in leukocytes when in contact with a naturally-occurring α-synuclein protein, in which α-synuclein possesses its own naturally-occurring epitopes, by definition. 

c) nothing significantly more than the judicial exception is recited within the claims, which alternatively recite either no testing nor separation methods, or recite routine and conventional generic techniques on how to perform the claimed method, for example, as evidenced by the generic conventional assays recited in claims 22 & 34, for example (Step 2B).

In conclusion, the current claims merely encompass observing naturally-occurring phenomenon/products, whether containing naturally phosphorylated or nitrated amino acids, with no practical application being recited.
Therefore, claims 1-2, 7-9, 22, 28, 33-34, and 55 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a maintained rejection.
It is unclear in claim 7(c) what a “symptom that has preceded the onset of the a- synucleinopathy...” entails, when none are recited, and when the onset of the a-synucleinopathy has yet to occur.
	Therefore, claim 7 is indefinite.

Claims 1-2, 7-9, 22, 28, 33-34, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps, See MPEP § 2172.01. The omitted steps are:
what physically definable steps are required to determine “whether the leukocytes have increased activation after contact with the epitope” has occurred (i.e., claim 1 (D), all recited (ii1)-(iv) [which themselves are not consistently recited] & (C)-(D)), etc., and what constitutes a discernable boundary to determine the metes and bounds encompassed by “activation”; thereby, not “providing [a] clear warning to others as to what constitutes infringement of the patent”, no matter what conventional assays are used.
Therefore, claims 1-2, 7-9, 22, 28, 33-34, and 55 are indefinite.

Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by amendment.
Claim 55 depends from claim 20; claim 20 was cancelled, leaving this claim indefinite.
Further, claim 55 recites nitrated/phosphorylated modifications “which include” certain sequences.
It is unclear whether “include” is meant to set forth examples of such sequences or if the sequences are limited to these particular modifications.
Therefore, claim 55 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Sulzer (WO 2015/157117; IDS Ref 1). This is a maintained rejection.
Sulzer teaches a method for assessing whether a subject is at risk of developing, or for diagnosing or confirming whether a subject is afflicted with an alpha alpha-synucleinopathy, a tauopathy, Parkinson's disease (PD), Amyotrophic lateral sclerosis (ALS), Lewy body dementia (LBD), or Alzheimer’s disease (AD) (i) obtaining leukocytes from the subject, (ii) contacting the leukocytes with an epitope peptide to activate them (e.g., pgs. 2-11, 18-30 & 35-38), which are almost identical to those instantly claimed. Additionally, the test polypeptide comprises consecutive amino acids that are identical to a stretch of consecutive amino acids in alpha-synuclein (alpha-syn). Sulzer teaches determining whether the leukocytes have increased activation after contact with the epitope peptide (e.g., pgs 35-39).
	Note that, as amended, the method of claim 2 recites two, alternative methods and only the first has been amended to include specific epitope peptide sequences. The second, beginning on page 9 directly after “or”, has no such requirement.
	Therefore, claim 2 is anticipated.

Claim(s) 1-2, 7-9, 22, 28, 33-34, and 55 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Sulzer (WO 2015/157117; IDS Ref 1). This is a new rejection necessitated by amendment.
Sulzer teaches a method for assessing whether a subject is at risk of developing, or for diagnosing or confirming whether a subject is afflicted with an alpha alpha-synucleinopathy, a tauopathy, Parkinson's disease (PD), Amyotrophic lateral sclerosis (ALS), Lewy body dementia (LBD), or Alzheimer’s disease (AD) (i) obtaining leukocytes from the subject, (ii) contacting the leukocytes with an epitope peptide to activate them (e.g., pgs. 2-11, 18-30 & 35-38), which are almost identical to those instantly claimed. Additionally, the test polypeptide comprises consecutive amino acids that are identical to a stretch of consecutive amino acids in alpha-synuclein (alpha-syn). Sulzer teaches determining whether the leukocytes have increased activation after contact with the epitope peptide (e.g., pgs 35-39).
With respect to the epitope peptide sequences, the instant specification defines “peptide” to mean “a group of molecules consisting of up to 50 amino acids” p.87 L32-33); the specification also redefines the term “protein” in this manner as peptide and protein are used “interchangeably” (p. 88 L2-3). The phrase “represented by” is not specially defined; however, the phrase is used in the specification to describe sequences of varying length. For example, a peptide represented by MHC II molecules “have a length between 4 and 50 amino acids” (p.88 L16). The specification also uses the phrase “consisting of”, e.g., in the definition above, which is separate from “represented by”. Thus, the broadest reasonable interpretation of “represented by” is “comprising”.
As such, Sulzer teaches the same methods as instantly claimed as set forth above. Moreover, Sulzer teaches using epitopes comprising “at least 8 consecutive amino acids having a sequence within the amino acid sequence set forth as DNEAYEMPSEEGYQDY (SEQ ID NO: 48)” (p.159 L17-19), essentially setting forth a genus of peptide fragments to be used. A genus may still anticipate a species when the species can be “at once envisaged” from the disclosure (MPEP §2131.02). In this case, the fragments within the genus of “at least 8” of SEQ ID NO: 48 can be immediately envisaged and include a fragment comprising all 16 amino acids. This fragment comprises instant SEQ ID NO: 490 and so meets the limitations of an epitope peptide is represented by the amino acid sequence of SEQ ID NO: 490.
Therefore, claims 1-2, 7-9, 22, 28, 33-34, and 55 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-9, 22, 28, 33-34, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzer (WO 2015/157117; IDS Ref 1). This is a new rejection necessitated by amendment.
Claims 1-2, 7-9, 22, 28, 33-34, and 55 and Sulzer are discussed above and incorporated herein. It is the position of the Office that the claims are anticipated. However, in the alternative, the claims would have been obvious. Applicant has not contested the position of the Office that the methods are taught by Sulzer, only arguing that the specifically claimed peptide sequences which were added via amendment “were not previously mentioned by Sulzer” (remarks 5/24/22 p. 24). Thus, the only point of contention is whether or not Sulzer teaches and/or makes obvious the instantly claimed epitope peptides.
Sulzer teaches many different peptides. Importantly, however, Sulzer also provides “blaze marks” for preferred epitope sequences. For example, while listing a wide variety of epitopes in sections a-s, spanning pages 157-160, part (o) is directed exclusively to fragments of SEQ ID NO: 48, clearly leading one of ordinary skill in the art to this fragment. This section also requires at least 8 amino acids, but Sulzer provides further guidance that epitopes should be “about 15” amino acids long (p.36 L14).
Provided with guidance to a specific fragment sequence as well as guidance regarding the fragment’s length, one of ordinary skill in the art at the time of filing would have found the fragment of instant SEQ ID NO: 490 obvious. This is because instant sequence 490 is 15 amino acids contained wholly within reference sequence 48 and the guidance of Sulzer would have led one to this fragment and this length as above.
Therefore, claims 1-2, 7-9, 22, 28, 33-34, and 55 would have been obvious.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
Regarding §101, Applicant argues that the October 2019 guidance makes it clear that a claim may be eligible where “the claim as a whole integrates a judicial exception into a practical application” when “the claimed invention improves the technology”. Applicant then argues that the instant invention is an improvement to the technology of, e.g., “diagnosis”, because there was no previous test that could clearly identify, e.g., Alzheimer’s disease.
This has been fully considered but is not persuasive. MPEP §2106.05(a)—which incorporates the October 2019 guidance—describes analyzing claims for an “improvement”. It notes that an important consideration is determining the extent to which a claim covers a particular solution or a particular way to achieve the desired outcome as opposed to merely claiming the idea of a solution or outcome, noting that this analysis overlaps with the “mere instructions to apply an exception” consideration. It also states: “It is important to note, the judicial exception alone cannot provide the improvement”.
In this case, Applicant’s tau fragments are part of the judicial exception itself. These are naturally occurring tau fragments and the claims are instructions to observe how leukocytes naturally react to these fragments and then informs others as to the meaning of this phenomenon. In other words, this is not an improvement to technology but rather “mere instructions to apply an exception”, e.g., observe the phenomenon and then understand the implications.
Applicant’s methods of diagnosis are recited at such a high level of generality that the only uncommon feature—the only part of the claims which might be deemed an improvement—are the particular peptides used. However, these are part of the judicial exception and so Applicant is arguing that the judicial exception alone provides the improvement, which is insufficient as noted above.
The claims as a whole are instructions to observe the natural reaction of leukocytes when contacted with a naturally occurring epitope of the naturally occurring tau protein. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. However, the claims are clearly such an effort, covering all practical uses of phenomenon of leukocyte activation caused by these fragments.
Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 
Here, the claims as a whole are “mere data gathering” and so are not a practical application of the judicial exception and do not meet the criteria of an “improvement”. The discovery of the natural correlation between leukocyte activation by these specific fragments and the disease state is the observation of a natural phenomenon without significantly more and so the claims are not patent eligible.

Regarding §112, Applicant does not argue nor even acknowledge the “omitting essential steps” rejection and so it is maintained for reasons of record.
Applicant argues that “symptom that has preceded the onset of the α-synucleinopathy” is definite because this phrase is “well-known and well characterized in the prior art”. This is not persuasive because no evidence of this bare assertion has been provided; Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415).
Applicant further argues the phrase is definite because “symptom” is defined on page 32 of the specification. The specification at page 32 contains no definition nor guidance regarding this phrase; the specification as filed contains no identifiers for paragraph number and so “paragraph 501” cannot be reviewed. However, it is noted that on p.90 at line 36, “symptom” is defined. However, these are symptoms “associated with PD, LBD, ALS, or AD” and not “that has preceded the onset of the α-synucleinopathy”. Notably, the symptoms exemplified in this paragraphs are all symptoms of those suffering from the disease and does not provide any guidance as to relevant symptoms that occur prior to the disease as noted in the rejection.
Regarding §102, Applicant argues that the amended claims are drawn to peptides “that were not previously mentioned in Sulzer”. First, this is not the case with claim 2 as discussed above. Further, as articulated by the new rejections necessitated by amendment, Sulzer does teach and/or make obvious the claimed fragments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Adam Weidner/             Primary Examiner, Art Unit 1649